                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



RICHARD STRAWDERMAN,                                                Case No. 3:18-cv-00609-MK
                                                                                        ORDER
               Petitioner,
         v.

RICHARD IVES.

                Respondent.



AIKEN, District Judge:

         Magistrate Judge Jolie Russo has filed her Findings and Recommendation ("F&R") (doc.

10) recommending that respondent's Motion to Dismiss (doc. 8) should be GRANTED and the

Petition for Writ of Habeas Corpus pursuant to U.S.C. § 2241 (doc. 2) should be Dismissed.

Magistrate Judge Russo also recommended that, alternatively, the petition should be denied on

the merits. The matter is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P.

72(b).

         No objections have been timely filed. Although this relieves me of my obligation to

perform a de nova review, I retain the obligation to "make an informed, final decision." Britt v.

Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

PAGE I -ORDER
United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane).               The

Magistrates Act does not specify a standard of review in cases where no objections are filed.

Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the recommendation of

the Rules Advisory Committee, I review the F&R for "clear error on the face of the record[.]"

Fed. R. Civ. P. 72 advisory committee's note (1983) (citing Campbell v. United States District

Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55, 64 n.6

(2002) (stating that, "[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of' a federal rnle). Both parties have

filed timely objections to the F&R (docs. 68 and 69) as well as timely responses to those

objections (docs. 70 and 71). Having reviewed the file of this case and Magistrate Judge Russo's

F&R, I find no clear error.

       Thus, I adopt Magistrate Judge Russo's F&R (doc. 10) in its entirety. Accordingly,

respondent's Motion to Dismiss (doc. 8) is GRANTED. This Petition is dismissed.

       IT IS SO ORDERED.

       Dated thisot'fday of October, 2018.




                                          Ann Aiken
                                  United States District Judge




PAGE 2 -ORDER
